IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                       AT JACKSON



GARY BERNARD SANDERS,

       Petitioner,
                                           )
                                           )                       FILED
                                           ) C. C. A. NO. 02C01-9902-CC-00045
                                           )                     May 25, 1999
vs.                                        ) LAUDERDALE COUNTY
                                           )                  Cecil Crowson, Jr.
STATE OF TENNESSEE,                        ) No. 5071        Appellate Court Clerk
                                           )
       Respondent.                         )



                                         ORDER



              This matter is before the Court upon the state’s motion, pursuant to Rule

20, Rules of the Court of Criminal Appeals, to affirm the judgment of the trial court in

this case by order rather than formal opinion. The above-captioned case represents an

appeal from the trial court’s denial of the petitioner’s petition for writ of habeas corpus.

The petitioner is currently serving a life sentence for 1975 convictions of felony murder

and armed robbery. In his present petition, the petitioner contends: 1) he could not

have been convicted of murder and robbery after the state sought to nolle prosequi

prior similar charges; 2) his constitutional rights were violated when he was not present

at the hearing on the commutation of his death sentence; 3) the robbery statute under

which he was convicted is void because he did not receive notice of an amendment to

the statute; and 4) he was not afforded an opportunity to be heard at his sentencing

hearing.



              Having reviewed the state’s motion in light of the petitioner’s brief and

response, and the record as a whole, we conclude that the motion is well-taken and

should be granted. In denying the petition, the trial court found that the petitioner had

failed to show upon the face of the judgment or the record that the proceedings upon

which the judgment was rendered that the convicting court was without jurisdiction or

authority to sentence the petitioner or that the petitioner’s sentence of imprisonment or

other restraint has expired. See State v. Archer, 851 S.W.2d 157 (Tenn. 1993).
                     We agree with the trial court’s ruling. The convicting court in this case

had jurisdiction over both the subject matter and person, and nothing in the record

before us demonstrates that the convicting court’s actions were unauthorized. Nor has

the petitioner shown that his sentence has expired. Accordingly, even if the petitioner’s

claim has merit, such claim renders the judgment voidable, not void, and it may not be

collaterally attacked in a suit for habeas corpus relief. Passarella v. State, 891 S.W.2d
619, 627 (Tenn. Crim. App. 1994). The court below therefore correctly denied the

petitioner the requested habeas corpus relief.



                     Accordingly, having reviewed the entire record in light of the petitioner’s

claims, we cannot find any error committed by the trial court in denying the petition. It is

therefore ORDERED that the state’s motion is granted. P u r s u a n t t o R u l e 2 0 o f t h e

R u le s o f t h e C o u r t o f C r im in a l A p p e a ls , w e a f f ir m    t h e t r i a l c o u r t ’ s d e n ia l o f t h e

p e t i t i o n e r ’ s p e t i t i o n f o r w r i t o f h a b e a s c o r p u s . Costs of this appeal shall be assessed

against the state.




                                                                               ______________________________
                                                                               DAVID G. HAYES, JUDGE



                                                                               ______________________________
                                                                               JOE G. RILEY, JUDGE



                                                                               ______________________________
                                                                               JOHN EVERETT WILLIAMS, JUDGE




                                                                     2